Order denying motion to dismiss the complaint reversed, with twenty dollars costs and disbursements, and the motion granted on the ground that the corporation is a necessary party (Greaves v. Gouge, 69 N. Y. 154) and must be served in the action within a reasonable time (Lawrence v. Southern Pacific Company, 180 Fed. 822). The service attempted to be made on the corporation originally having been vacated and seventeen months having elapsed thereafter, it has become apparent that service cannot be effected and a further delay would be useless. (Dore, J., dissenting.) Appeal from order denying motion to grant a stay dismissed. No opinion. (Dore, J. dissenting.) Present — Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.